                                                                               10/22/2019

                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION

CRAIG ARNOLD, PAUL GRUDEK,                        CV 17-32-BLG-TJC
HANK SCHMIDT, DAN WERTZ,
KEITH WHITMAN, HOOVER &
ASSOCIATES, LLC, TIGER EYE &                      ORDER OF DISMISSAL
ASSOCIATES, LLC,                                  WITH PREJUDICE
ELDER/SCHMIDT-THE SECURITY
CONSULTANT GROUP, LLC,
WERTZ, LLC, AND K WHIT
SERVICES, LTD

                    Plaintiffs,

vs.

IRONGATE SERVICES, LLC,
PHILIP MORRIS USA, INC., CRAZY
MOUNTAIN RANCH, ALTRIA
GROUP DISTRIBUTION
COMPANY, KMG IRONGATE
GROUP, L.P., AND JOHN DOES A-Z,

                    Defendants.

      Pursuant to the parties’ Stipulation to Dismiss With Prejudice (Doc. 78), and

good cause appearing, IT IS HEREBY ORDERED that this action is dismissed

with prejudice, with each party to bear their own attorneys’ fees and costs.

      IT IS ORDERED.

DATED this 22nd day of October, 2019.

                                       _______________________________
                                       TIMOTHY J. CAVAN
                                       United States Magistrate Judge
